In a proceeding pursuant to article 78 of the CPLR to annul respondents’ determination terminating appellant’s employment, the appeals are (1) from an order-judgment of the Supreme Court, Rockland County, entered November 28, 1973, which granted respondents’ motion to dismiss the proceeding pursuant to CPLR 217 and (2) as limited by appellant’s brief, from so much of a further order of the same court, dated February 6, 1974, as, upon reargument, adhered to the-original decision. Order-judgment entered November 28, 1973 reversed and order dated February 6, 1974 reversed insofar as appealed from with one bill of $20 costs and disbursements, and respondents’ motion denied, upon the authority of Matter of Wimnger v. WilUamson (46 A D 2d 689). Respondents’ time to answer the petition is extended until 20 days after entry of the order to be made hereon. Hopkins, Acting P. J., Cohalan, Brennan, Benjamin and Munder, JJ., concur.